DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 09/19/2022 is acknowledged.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 09/30/2020 are acceptable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0181350 A1). 

Lee (US 2016/0181350 A1)

    PNG
    media_image1.png
    855
    1028
    media_image1.png
    Greyscale


With respect to independent claim 1, Figures 1-4 of Lee disclose a display device comprising: 
a 1-1st wiring 310 (“first wirings”- para[0031], specifically the portion of 310 in the outlined region “III” of Fig. 1) disposed over a first insulating layer 170 (“planarizing layer”- para [0045]), extending in a first direction (i.e., the left to right direction shown in Figs. 1 and 3) and including a 1-1st end (i.e., the end of 310 connected to 330) at an end portion thereof in the first direction; 
a 1-2nd wiring 320 (“second wirings”- para[0031], specifically the portion of 320 in the outlined region “III” of Fig. 1) disposed over the first insulating layer 170, extending in a second direction (i.e., the right to left direction shown in Figs. 1 and 3) opposite to the first direction, and including a 1-2nd end (i.e., the end of 320 connected to 330) which faces the 1-1st end, the 1-2nd end being apart from the 1-1st end; 
a second wiring (i.e., the portions of wirings 310 and 320 specifically within the region notated as “2nd Wiring”; see above Examiner’s Markup Fig. 1 Lee) disposed over the first insulating layer 170, extending in the first direction to correspond to the 1-1st wiring 310 and the 1-2nd wiring 320, the second wiring being apart from the 1-1st wiring 310 and the 1-2nd wiring 320; 
a first bridge wiring 330 (“third wirings”- para[0031]) disposed on an underside of a layer 230 (“electrode”- para[0031]) different from the first insulating layer 170, contacting the 1-1st wiring 310 and the 1-2nd wiring 320, electrically connecting the 1-1st wiring 310 to the 1-2nd wiring 320, and having a convex shape (i.e., the bottom to top direction shown in Figs. 1 and 3) in a direction opposite to a direction (i.e., the top to bottom direction shown in Figs. 1 and 3) from the 1-1st wiring 310 and the 1-2nd wiring 320 to the second wiring; 
a third wiring (i.e., the portions of wirings 310 and 320 specifically within the region notated as “3rd Wiring”; see above Examiner’s Markup Fig. 1 Lee) disposed over the first insulating layer 170 such that the second wiring is between the third wiring and 1-1st wiring 310, the third wiring extending in the first direction and corresponding to the 1-1st wiring 310 and the 1-2nd wiring 320; 
a first pixel electrode P2 (“sub-pixel”- para [0032], specifically the P2 notated as “1st Pixel Electrode”; see above Examiner’s Markup Fig. 1 Lee) including a first side (i.e., the left side of P2) disposed above the second wiring and a second side (i.e., the right side of P2) disposed above a space between the 1-1st end and the 1-2nd end (as shown in the plan view of Fig. 1); and 
a second pixel electrode P3 (“sub-pixel”- para [0032], specifically the P3 notated as “2nd Pixel Electrode”; see above Examiner’s Markup Fig. 1 Lee) including a first side (i.e., the left side of P3) disposed above the third wiring and a second side (i.e., the left side of P3) disposed above a space between the second wiring and the third wiring (as shown in the plan view of Fig. 1).

With respect to claim 2, Figures 1-4 of Lee disclose the display device of claim 1, wherein the first pixel electrode P2 (“sub-pixel”- para [0032], specifically the P2 notated as “1st Pixel Electrode”; see above Examiner’s Markup Fig. 1 Lee) is electrically connected to the second wiring 320, and the second pixel electrode P3 (“sub-pixel”- para [0032], specifically the P3 notated as “2nd Pixel Electrode”; see above Examiner’s Markup Fig. 1 Lee) is electrically connected to the third wiring 330.  

With respect to claim 3, Figures 1-4 of Lee disclose the display device of claim 1, further comprising: 
a 2-1st insulating layer 170 (“planarizing layer”- para [0045]), covering the 1-1st wiring 310, the 1-2nd wiring 320, the second wiring 320, and the third wiring 330; and   
a 2-2nd insulating layer 180 (“insulating layer” – para [0050]) over the 2-1st insulating layer 170, 
wherein the first bridge wiring 330 (“third wirings”- para [0031]) is between the 2-1st insulating layer 170 and the 2-2nd insulating layer 180.  

With respect to claim 4, Figures 1-4 of Lee disclose the display device of claim 3, wherein a 2-1st via hole 180b (“first opening”- para [0050]) and a 3-1st via hole 180b are defined in the 2-1st insulating layer 170, the 2-1st via hole being defined over the second wiring 320, the 3-1st via hole 180b being defined over the third wiring 330, 
a 2-2nd via hole 180a (second opening” – para [0050]) and a 3-2nd via hole 180a are defined in the 2-2nd insulating layer 180, the 2-2nd via 180a hole corresponding to the 2-1st via hole 180b, the 3-2nd via hole 180a corresponding to the 3-1st via hole 180b, 
the first pixel electrode p2 is in contact with the second wiring through the 2-1st via hole 180b and the 2-2nd via hole 180a, and 
the second pixel electrode p3 is in contact with the third wiring through the 3-1st via hole and the 3-2nd via hole.  

With respect to claim 5, Figures 1-4 of Lee disclose the display device of claim 1, further comprising a substrate 100 (para [0031]) over which the first insulating layer 170 is arranged, 
wherein an orthogonal projection image of the first pixel electrode p2 on the substrate does not overlap an orthogonal projection image of the first bridge wiring 330 on the substrate.  

With respect to claim 6, Figures 1-4 of Lee disclose the display device of claim 5, wherein an orthogonal projection image of the second pixel electrode p3 on the substrate 100 does not overlap an orthogonal projection image of the second wiring 320 on the substrate.  

With respect to claim 7, Figures 1-4 of Lee disclose the display device of claim 1, further comprising a second insulating layer 180 covering the 1-1st wiring 310, the 1-2nd wiring, the second wiring 320, and the third wiring 330, 
wherein the first bridge wiring 330, the first pixel electrode p2, and the second pixel electrode p3 are arranged over the second insulating layer 180 such that the first bridge wiring 330, the first pixel electrode, and the second pixel electrode do not contact one another.  

With respect to claim 8, Figures 1-4 of Lee disclose the display device of claim 7, wherein a second via hole 180a is defined in the second insulating layer 180 over the second wiring 320 and a third via hole 215a (“through hole” – para [0053], fig.2) is defined in the second insulating layer 180 over the third wiring 330, 
the first pixel electrode p2 is in contact with the second wiring 320 through the second via hole 180a, and 
the second pixel electrode p3 is in contact with the third wiring 330 through the third via hole 215a.  

With respect to claim 9, Figures 1-4 of Lee disclose the display device of claim 7, further comprising a substrate 100 over which the first insulating layer 170 is arranged, 
wherein an orthogonal projection image of the first pixel electrode p2 on the substrate does not overlap an orthogonal projection image of the first bridge wiring 330 on the substrate, and an orthogonal projection image of the second pixel electrode p3 on the substrate does not overlap an orthogonal projection image of the second wiring 320 on the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI NARAGHI/Examiner, Art Unit 2895                                                                                                                                                                                                        



/S.M./Examiner, Art Unit 2895